Appeal from an order of the Steuben County Court (Marianne Furfure, A.J.), entered December 26, 2013. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). We reject defendant’s contention that reversal is required because County Court failed to state what burden of proof it imposed on defendant’s request for a downward departure (see generally People v Gillotti, 23 NY3d 841, 861 [2014]). In any event, we conclude, based upon our review of the record, that defendant failed to establish his entitlement to a downward departure by a preponderance of the evidence (see People v Merkley, 125 AD3d 1479, 1479 [2015]; see generally Gillotti, 23 NY3d at 861).
Present — Smith, J.P., Centra, Peradotto, Sconiers and Whalen, JJ.